Citation Nr: 1818568	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back strain.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for type 2 diabetes mellitus (diabetes).  

4.  Entitlement to service connection for atrial fibrillation.  

5.  Entitlement to a rating in excess of 40 percent for myofascial pain syndrome with headaches and dysthymic disorder (fibromyalgia).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to February 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In the August 2010 rating decision, the Agency of Original Jurisdiction (AOJ) reopened a previously denied claim of entitlement to service connection low back strain.  However, even where the AOJ determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Moreover, the Board has broadened and recharacterized the reopened claim for back strain as one for service connection for a low back disorder, so as to include any diagnosed disorders that account for the symptoms claimed by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

In November 2017, the Veteran and his spouse, in Cleveland, Ohio, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The issues of service connection for a low back disorder, diabetes, atrial fibrillation, and an increased rating for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a September 1988 rating decision, the AOJ denied service connection for low back strain; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the September 1988 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for low back strain, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1988 decision denying the claim of entitlement to service connection for low back strain is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

2.  New and material evidence has been received since the September 1988 decision to reopen the claim of entitlement to service connection for low back strain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for low back strain.  

In September 1988, the AOJ denied service connection for low back strain on the basis that the service treatment records were negative for a low back condition.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the September 1988 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the September 1988 decision.  

A July 1995 radiology report indicates tilted lumbar spine that could represent mild dextroscoliosis.  05/28/2002, Medical-Non-Government.  In June 2002, a VA examiner opined that the Veteran's back pain was likely related to his military service.  06/17/2002, VA Examination.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether low back pain is related to the Veteran's period of active service.  Therefore, the claim of service connection for low back strain is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for low back strain is granted.  


REMAND

The evidence demonstrates in-service complaints of and/or treatment for back pain and chest pain.  07/17/1987, STR-Medical.  The Veteran contends that back pain and atrial fibrillation are due to an in-service injury incurred while playing basketball.  He further contends that his diabetes is due to contaminant exposure during service, to include chemicals used on the golf course and more generally from being stationed at a Military Airlift Command (MAC) base in Norton, California.  Accordingly, the evidence demonstrates a possible nexus between his claimed current injuries/disorders and his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  In light of the above, the Veteran should be afforded VA examinations to determine the etiology of any diagnosed disorders related to the aforementioned claims.  

The Veteran requested an extraschedular rating for fibromyalgia, to include entitlement to separate ratings for headaches, back pain, and depression.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence and contentions in the instant appeal establish such an exceptional disability picture as to potentially render the schedular criteria inadequate.  Specifically, the Board notes a January 2016 VA examination for headaches, in which the examiner indicates symptoms that would potentially warrant a 50 percent rating under Diagnostic Code 8100 for migraines, such as prostrating attacks of non-migraine headache pain more than once per month, during which he is unable to work or function.  01/06/2016, C&P Exam.  The Board notes that the maximum schedular rating available for fibromyalgia under Diagnostic Code 5025 is 40 percent, which is warranted for constant or nearly constant widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, and Raynaud's-like symptoms.  In other words, it is illogical that the Veteran is assigned a 40 percent rating for his symptoms of pain and tender points, sleep disturbance, stiffness, headache, and depression, when just one of those symptoms (i.e., headaches) may warrant a higher rating under a separate diagnostic code.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether there exists such an exceptional disability picture as to render the schedular criteria inadequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board finds that the evidence demonstrates that his fibromyalgia symptoms result in marked interference with employment.  In November 2017, the Veteran testified that pain has adversely impacted work because he is unable to sit for long periods of time, and that he has to leave work four to six hours early five to six times per month due to fibromyalgia symptoms.  11/15/2017, Hearing Transcript.  The Board also points to the January 2016 VA examination, which indicates that the Veteran is unable to work or function during a headache.  01/06/2016, C&P Exam.  Accordingly, the matter should be referred to the Director for extraschedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed lumbar spine/low back disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the low back/lumbar spine that are currently present (or present during the period of May 27, 2009, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  State whether low back pain (and any other low back symptoms) claimed by the Veteran is solely attributable to service-connected fibromyalgia, or whether it can be attributed to another diagnosed low back disorder.  

c.  For all diagnosed low back disorders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of diabetes.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that diabetes manifested during or is otherwise related to the Veteran's period of active service, to include due to exposure to chemicals used on the golf course and more generally from being stationed at a Military Airlift Command base?  

b.  Is it at least as likely as not (50 percent or greater probability) that diabetes manifested to a compensable degree within one year of February 25, 1987?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of atrial fibrillation.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that atrial fibrillation manifested during or is otherwise related to the Veteran's period of active service, to include due an in-service injury sustained while playing basketball?  The examiner should consider and address the in-service complaints of chest pain.  

b.  Is it at least as likely as not (50 percent or greater probability) that atrial fibrillation manifested to a compensable degree within one year of February 25, 1987?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

4.  After completing directive #1, accomplish the development required by regulation and send the virtual file to the Director for consideration of a rating in excess of 40 percent for fibromyalgia on an extraschedular basis.

5.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


